 


 HCON 43 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony honoring the life and legacy of Nelson Mandela on the occasion of the 95th anniversary of his birth.
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. CON. RES. 43 
 
 
July 11, 2013 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony honoring the life and legacy of Nelson Mandela on the occasion of the 95th anniversary of his birth. 
 
 
1.Use of Emancipation Hall for ceremony honoring Nelson MandelaEmancipation Hall in the Capitol Visitor Center is authorized to be used on July 18, 2013, for a ceremony honoring the life and legacy of Nelson Mandela on the occasion of the 95th anniversary of his birth. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.   Clerk of the House of Representatives.Secretary of the Senate. 